Citation Nr: 1420681	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by treatment due to surgery performed on May 17, 2004 at a VA facility. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran had active military service from September 1944 to May 1945 and from August 1945 to June 1947.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2010.  The Veteran also testified before a decision review officer (DRO) at the RO in May 2007.  Transcripts of both hearings are of record.  

This case was previously before the Board in November 2010 when it was remanded for additional development.  The case returned to the Board and in February 2012, the Board issued a decision denying the claim for compensation under 38 U.S.C.A. § 1151 for additional disability due to VA surgery performed in May 2004.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the October 2010 videoconference hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In a September 2013 response, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The February 2012 Board decision was vacated in April 2014 pursuant to the Veteran's request, and the appeal has again returned to Board for adjudication.    

In July 2005, the Veteran perfected appeals of the issues of whether new and material evidence had been received to reopen claims for a cervical spine disability, residuals of a head injury, and a shoulder disability.  In May 2007, the issues were properly withdrawn and are not currently before the Board. 

In a September 2013 statement, the Veteran claimed service connection was warranted for hearing loss, tinnitus, and loss of vision.  The September 2013 statement also raised previously-denied issues of entitlement to service connection for a head injury, cervical spine disability, shoulder disability, leg disability, and a dental disability.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision may be reissued with respect to the claim for compensation under 38 U.S.C.A. § 1151 for additional disability due to abdominal surgery performed by VA in May 2004.  In September 2013, the Veteran reported that he continues to receive treatment at the Sioux Falls VA Medical Center (VAMC) for various disabilities, including conditions that are residuals of  VA surgery in May 2004.  While the claims file currently contains some medical records from the Sioux Falls VAMC, these records only date through April 2011.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the appeal must be remanded to allow for the procurement of the Veteran's complete VAMC records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from the Sioux Falls VAMC for the period beginning April 2011.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

2.  Then, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit remains denied, a supplemental statement of the case should be issued.  Provide a copy to the Veteran and his representative, and afford them a reasonable opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



